Case: 2:20-cv-01230-ALM-EPD Doc #: 15 Filed: 04/17/20 Page: 1 of 10 PAGEID #: 270




                           IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


ANDREW H. STEVENS, et al.                            :
                                                     :
        Plaintiffs,                                  :        Case No. 2:20-cv-01230
                                                     :
v.                                                   :        Judge Marbley
                                                     :
CITY OF COLUMBUS, OHIO, et al.                       :        Magistrate Judge Deavers
                                                     :
        Defendants.                                  :

          DEFENDANTS CITY OF COLUMBUS AND TIMOTHY J. NOLL’S
               MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
       MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO
       PLAINTIFFS’ MOTION FOR PARTIAL CONSOLIDATION OF MOTION
      FOR PRELIMINARY INJUNCTION WITH TRIAL ON THE MERITS AS TO
               DECLARATORY AND INJUNCTIVE RELIEF ONLY

        Defendants City of Columbus (the City) and Timothy J. Noll (Noll), by counsel, respond

as follows in opposition to (1) Plaintiffs’ Motion for Preliminary Injunction (Doc. 3), and (2)

Plaintiffs’ Motion for Partial Consolidation of Motion for Preliminary Injunction with Trial on

the Merits as to Declaratory and Injunctive Relief Only (Doc. 12).1

I.      INTRODUCTION

        Plaintiffs Andrew H. Stevens and Melanie Copenhaver (Plaintiffs) filed this lawsuit on

March 9, 2020.           (Doc. 1)        Plaintiffs filed their Motion for Preliminary Injunction

contemporaneously with their Complaint. (Doc. 3) On April 8, 2020, they filed their Motion for

Partial Consolidation of Motion for Preliminary Injunction with Trial on the Merits as to

Declaratory and Injunctive Relief Only. (Doc. 12)

        Plaintiffs own and reside at a home located at 1734 Bryden Road in Columbus, Ohio.


1
  The City is not waiving service of process by filing this memorandum in opposition. The Court’s docket does not
reflect that service has been made and the City has no record of service.

                                                         1
Case: 2:20-cv-01230-ALM-EPD Doc #: 15 Filed: 04/17/20 Page: 2 of 10 PAGEID #: 271




(Doc. 1, ¶¶ 10, 11) Plaintiffs’ property is located in the Bryden Road Historic District which,

according to Plaintiffs, consists of 259 structures. (Doc. 1, ¶ 19) Plaintiffs allege that, on June

25, 2018, Defendant Noll, a City code enforcement officer, issued a “Columbus City Code

Violation Notice to Plaintiff Stevens, who was the sole owner of the property at that time.”

(Doc. 1, ¶ 36; Doc. 3, p. 4) Plaintiffs state that the notice of violation was issued because a brick

retaining wall was erected in the front yard without Plaintiff Stevens first obtaining a required

certificate of appropriateness. (Doc. 3, p. 4)

       Plaintiff Stevens appealed the notice of violation to the City’s Historic Preservation

Commission and the City’s Board of Commission Appeals to no avail. After the Historic

Preservation Commission and the Board of Commission Appeals upheld the notice of violation,

Plaintiff Stevens filed a case in the Franklin County Municipal Court, Environmental Division.

In that case, Mr. Stevens also sought a declaratory judgment and injunctive relief, as well as a

Chapter 2506 appeal. (See, Andrew H. Stevens v. City of Columbus, Franklin County Municipal

Court, Environmental Division, Case No. 2019 EVA 060245) Mr. Stevens failed to perfect the

Chapter 2506 appeal because he did not file a praecipe. The court granted the City’s motion to

dismiss the remaining claims for lack of subject matter jurisdiction. In so doing, the court found

that, although the case was characterized by Mr. Stevens as an appeal of the decision of an

administrative body (the Board of Commission Appeals) pursuant to Ohio Rev. Code 2506, it

was actually a declaratory judgment action challenging the constitutionality of such action. (See

Decision and Entry, attached as Ex. A) Mr. Stevens should have filed an administrative appeal

from the decision of the Board of Commission Appeals to the Franklin County Court of

Common Pleas, as provided for in Ohio Rev. Code 2506.01, which provides for appeals from

final orders and decisions of political subdivision officers. Instead, he filed in municipal court.



                                                 2
Case: 2:20-cv-01230-ALM-EPD Doc #: 15 Filed: 04/17/20 Page: 3 of 10 PAGEID #: 272




After Plaintiff Stevens lost in municipal court both Plaintiffs filed this case in federal court.

II.    BACKGROUND

       The City’s Planning and Historic Preservation Code has been adopted by Columbus City

Council and is part of the Columbus City Code. (CCC 3101.01, et seq., attached as Ex. B) The

stated purpose for the adoption of the Planning and Historic Preservation Code is to “preserve

and promote the public health, safety and welfare by means of regulations and restrictions

enacted to encourage the orderly growth and development of the city; to provide for adequate

light, air, open space and convenience of access . . . and to maintain and enhance the value of

buildings, structures and land throughout the city.” (CCC 3101.01) Further, the “provisions of

the Planning and Historic Preservation Code shall be held to be minimum requirements adopted

for the promotion of the public health, safety and welfare and shall be so interpreted and

applied.” (CCC 3101.03)

       The Director of the City’s Department of Development, or the director’s designee, “shall

have the powers of a police officer” and may institute any appropriate action or judicial

proceeding to prevent the unlawful construction or alteration of any building or structure . . .

Strict liability shall be the standard for enforcement.” (CCC 3101.07)

       Despite being aware of the requirement to apply for a certificate of appropriateness,

having done so in the past for various projects on his property, Plaintiff Stevens completely

landscaped his front yard, including the addition of a brick retaining wall, without applying for a

certificate of appropriateness. Plaintiff claims he did not know that he was required to obtain a

certificate of appropriateness for landscaping. The City Code, however, provides that

“’substantial alteration’ means an alteration that has a major impact on the architectural features,

characteristics or integrity of a structure or listed property including, but not limited to changes



                                                  3
Case: 2:20-cv-01230-ALM-EPD Doc #: 15 Filed: 04/17/20 Page: 4 of 10 PAGEID #: 273




in, or additions to . . . fencing and site improvements such as regrading and filling.” (CCC

3116.01(A)(4))

III.   LAW AND ARGUMENT

       A.      Plaintiffs’ Motion for Preliminary Injunction

       In their motion for preliminary injunction, Plaintiffs state that the court should “enjoin the

City of Columbus from continuing to impose criminal, civil, or equitable penalties upon

Plaintiffs and other Columbus homeowners in response to their failure to obtain Historic

Resource Commission (HRC) approval of gardening and landscaping alterations.” (Motion for

Prelim. Inj., p. 3) Although Plaintiffs purport to seek relief for themselves and other undefined

Columbus homeowners, the only plaintiffs in this case are Andrew Stevens and Melanie

Copenhaver. Plaintiffs, therefore, may request relief only for themselves.

       i.      Standard for Motion for Preliminary Injunction

       Motions for preliminary injunction are governed by Fed. R. Civ. P 65. The purpose of a

preliminary injunction is to preserve the status quo pending a determination on the merits. When

considering a motion for preliminary injunction, the court must consider “whether the plaintiffs

have demonstrated that they are likely to succeed on the merits” and “whether the plaintiffs

[have] shown irreparable injury.” Ashcroft v. ACLU, 542 U.S. 656, 666, 124 S.Ct. 2783, 159

L.Ed.2d 690 (2004), citing Doran v. Salem Inn, Inc., 422 U.S. 922, 931, 95 S.Ct. 2561, 45

L.Ed.2d 648 (1975). The court should also consider whether an injunction will cause others to

suffer substantial harm, and whether the public interest would be served by a preliminary

injunction. These four factors are to be balanced by the court. In re DeLorean Motor Co., 755

F.2d 1223, 1228 (6th Cir. 1985) Since there is a lesser burden of proof required to support a

motion for preliminary injunction, the court’s disposition is not dispositive of the issues on the



                                                 4
Case: 2:20-cv-01230-ALM-EPD Doc #: 15 Filed: 04/17/20 Page: 5 of 10 PAGEID #: 274




merits. William G. Wilcox v. United States, 888 F.2d 1111, 1114 (6th Cir. 1989). Plaintiffs

cannot establish any of these factors.

        ii.     Plaintiffs are Unlikely to Succeed on the Merits of Their Due Process Claim

        Plaintiffs are unlikely to succeed on the merits of their claims for the following reasons:

(1) they have not exhausted their administrative remedies (2) the City’s regulations are not

unconstitutional, either on their face or as applied to Plaintiffs; and (3) the regulations are not

arbitrary or vague, nor do they prohibit any minor alteration to Plaintiffs’ yard. The photographs

of Plaintiffs’ yard before and after the alterations demonstrate that those alterations cannot be

characterized as minor. (See photos attached to Plaintiffs’ complaint as Page ID # 25, 26 and 27)

The City’s regulations also do not burden homeowners by requiring them to prove that their

landscaping is appropriate or compatible.       Had Mr. Stevens applied for a certificate of

appropriateness before the landscaping project, the City would have worked with him to revise

his proposed changes to ensure they were in compliance with the City’s guidelines. Mr. Stevens

admits that he had received certificates of appropriateness for other projects at his home, so he

certainly was not ignorant of the City’s requirements and the process that must be followed to

obtain a certificate.

        All ordinances of the City of Columbus are enacted pursuant to the process identified in

Sections 19-25 of the Columbus City Charter. A copy of those sections is attached as Exhibit C.

That process complies with all constitutional requirements. The law provides a strong

presumption that CCC Chapters 3116 and 3117 are constitutional. “A statute or ordinance will be

presumed to be constitutional by the courts unless the contrary clearly appears; and in case of

doubt, every possible presumption not clearly inconsistent with the language and the subject




                                                5
Case: 2:20-cv-01230-ALM-EPD Doc #: 15 Filed: 04/17/20 Page: 6 of 10 PAGEID #: 275




matter is to be made in favor of the constitutionality of legislation.” Tower Realty v. City of East

Detroit, 196 F.2d 710, 718 (6th Cir. 1952).

       Plaintiffs also failed to exhaust their administrative remedies in state court. The doctrine

of exhaustion requires a person to exhaust administrative remedies before seeking redress from

the judicial system. Basic Distrib. Corp. v. Ohio Dept. of Taxation, 94 Ohio St.3d 287, 290, 762

N.E.2d 979 (2002), citing Noernberg v. Brook Park, 63 Ohio St.2d 26, 406 N.E.2d 1095 (1980).

Exhaustion of the available remedies includes the perfection of an appeal pursuant to R.C.

Chapter 2506. As the Ohio Supreme Court stated in a case wherein the plaintiff did not appeal

the granting of a use variance to the common pleas court pursuant to R.C. 2506.01:

       Given the availability of an R. C. Chapter 2506 direct appeal, a property owner,
       such as plaintiff, adversely affected by the granting of the use variance to a
       contiguous property owner may not challenge the granting of such use variance in
       a declaratory judgment action where such property owner does not assert the
       invalidity or unconstitutionality of the ordinance. Gates Mills Investment Co. v.
       Pepper Pike (1975), 44 Ohio St. 2d 73; Driscoll v. Austintown Assoc. (1975), 42
       Ohio St. 2d 263, paragraphs one and four of the syllabus; Standard Oil Co. v..
       Warrensville Hts. (1976), 48 Ohio App. 2d 1.

Schomaeker v. First Nat'l Bank, 66 Ohio St.2d 304, 312-313 (1981).

       In support of their claim of a Fourteenth Amendment due process violation, Plaintiffs rely

on Horne v. Dep’t of Agriculture, 135 S. Ct. 2419 (2015). Plaintiffs state that the Horne court

“rejected any notion that ‘basic and familiar uses of property’” are a “government benefit.” The

Horne case involved a raisin grower who was required to turn over nearly half of its crop to the

government “in exchange for the ‘benefit’ of being allowed to sell the remaining” crop. Horne,

at 2430. While the court stated that basic and familiar uses of property are not considered a

government benefit, that is not the issue here. In fact, the Horne court recognized that “the right

to build on one’s own property” may be “subjected to legitimate permitting requirements.” Id.

That is what the City has done via its Historic Preservation Code. The City is not prohibiting


                                                 6
Case: 2:20-cv-01230-ALM-EPD Doc #: 15 Filed: 04/17/20 Page: 7 of 10 PAGEID #: 276




Plaintiffs from building on, or making any minor alterations to their property. Instead, the City,

pursuant to its Historic Preservation Code, has implemented a permitting process in order to

preserve the character of its historic districts. Cincinnati and Cleveland, the other large cities in

Ohio, have similar codes regulating their historic neighborhoods. See, Cincinnati City Code

Chapter 1435, and Cleveland City Code Chapter 161. Absent such regulations, the historic

districts in our cities would lose their character.

        Plaintiffs allege that the members of the City’s Historic Resources Commission are

unaccountable, untrained nearby property owners who wield their power arbitrarily. Columbus

City Code 3117.02, however, states that the seven commissioners will be appointed by the mayor

and will include, but not be limited to, two architects and a representative of the Columbus

Landmarks Foundation.         Also recommended to membership are architects, contractors,

carpenters, engineers, archaeologists, architectural or public historians, developers, business

owners, lawyers or bankers. Id. In keeping with the requirements of the City Code, the panel of

commissioners that considered Plaintiff Stevens’s appeal consisted of two architects, a developer

and a community planner. Such panel hardly fits Plaintiffs’ description of “unaccountable,

untrained nearby property owners who wield their power arbitrarily.”

        Plaintiffs also assert that the City’s Historic Preservation Code is impermissibly vague.

Plaintiffs cite Rice v. Village of Johnstown, Case No. 2:19-cv-504, 2020 U.S. Dist. LEXIS 19752

(S.D. Ohio Feb. 5, 2020); and, Ctr. for Powell Crossing, LLC v. City of Powell, 173 F. Supp.3d

639 (S.D. Ohio 2016), to support their statement that land use regulations that delegate broad and

vague powers to citizen commissions impermissibly violate homeowners’ rights to due process.

        In Rice, the court found that the city’s delegation to a commission to decide whether a

planned development “advances the general welfare of the community and neighborhood” was



                                                      7
Case: 2:20-cv-01230-ALM-EPD Doc #: 15 Filed: 04/17/20 Page: 8 of 10 PAGEID #: 277




vague because it is not a discernible standard. In this case, Plaintiffs have not identified any such

vague language. Moreover, in this case, the decision of the Historic Resources Commission is

appealable to the Board of Commission Appeals, and Plaintiff Stevens pursued such appeal.

       In Ctr. for Powell Crossing, the City of Powell adopted a charter amendment that allowed

a commission of private citizens representing five homeowners’ associations to create a

comprehensive zoning plan for the city. Powell Crossing, 173 F. Supp. 3d at 648-52. The court

found the amendment an unconstitutional delegation of power to “private parties because the

private parties’ decisions were binding, the parties lacked ‘discernible standards,’ and the private

parties ‘directly represent the interests of area homeowners’ associations. Id. at 677-78. Unlike

the Powell case, the City of Columbus has not delegated decision-making to members of

homeowners’ associations, rather, the members of the Historic Preservation Commission, which

consists of architects, developers, community planners, and other related professionals make the

decisions. In addition, the City has discernable standards that the commission follows in making

decisions.

       iii.    Plaintiffs will not Suffer Irreparable Injury Absent a Preliminary Injunction

       Plaintiffs claim they will be irreparably harmed absent a preliminary injunction. The fact

that the notice of violation was issued to Plaintiff Stevens in June 2018, and no harm has

occurred nearly two years later establishes that there will be no irreparable harm.

       iv.     Issuance of an Injunction will Cause the City Harm

       Issuance of a preliminary injunction would result in harm to the City if other homeowners

in the City’s historic districts are aware of such an injunction and then make changes to their

properties without seeking certificates of appropriateness.




                                                 8
Case: 2:20-cv-01230-ALM-EPD Doc #: 15 Filed: 04/17/20 Page: 9 of 10 PAGEID #: 278




       B.      Plaintiffs’ Motion for Partial Consolidation of Motion for Preliminary
               Injunction with Trial on the Merits as to Declaratory and Injunctive Relief
               Only

       Plaintiffs filed their motion for Consolidation on April 8, 2020. (Doc. 12) Fed. Civ. P.

65(a)(2) provides for such consolidation, but it is not automatic. Defendants oppose Plaintiffs’

motion because they see no reason to have the trial on the merits so quickly. Particularly in light

of the current pandemic, Defendants have serious concerns about being able to adequately

prepare witnesses and obtain all needed exhibits for trial. Also, since the notice of violation was

issued in 2018, and Plaintiffs just filed this lawsuit less than two months ago, Defendants fail to

see why there is a sudden need for trial.

IV.    CONCLUSION

       Based on the foregoing, Defendants request that the Court deny Plaintiffs’ motion for

preliminary injunction, and their motion for consolidation of the hearing on the motion for

preliminary injunction with the trial on the merits.




                                      Respectfully submitted,

                                      CITY OF COLUMBUS, DEPARTMENT OF LAW
                                      ZACH KLEIN, CITY ATTORNEY

                                      s/ Janet R. Hill Arbogast
                                      Janet R. Hill Arbogast (0061955)
                                      Lara N. Baker-Morrish (0063721)
                                      Assistant City Attorneys
                                      77 N. Front Street, 2nd Floor
                                      Columbus, Ohio 43215
                                      Phone: (614) 645-7385
                                      Fax: (614) 645-6949
                                      jrhillarbogast@columbus.gov
                                      lnbakermorrish@columbus.gov
                                      Attorney for Defendants City of Columbus
                                      and Timothy J. Noll

                                                 9
Case: 2:20-cv-01230-ALM-EPD Doc #: 15 Filed: 04/17/20 Page: 10 of 10 PAGEID #: 279




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed electronically on April 17, 2020. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.


                                              s/ Janet R. Hill Arbogast
                                              Janet R. Hill Arbogast
                                              Assistant City Attorney




                                                10
